Exhibit 10.1

SENIOR EXECUTIVE OFFICER SEVERANCE AGREEMENT

THIS SENIOR EXECUTIVE OFFICER SEVERANCE AGREEMENT is made as of March 26, 2013,
between TELEFLEX INCORPORATED (the “Company”) and Thomas E. Powell
(“Executive”).

Background

A. Executive is employed by the Company at its headquarters in Limerick,
Pennsylvania as the Company’s Executive Vice President and Chief Financial
Officer.

B. The purpose of this Agreement is to provide for certain severance
compensation and benefits to be paid or provided to Executive in the event of
the termination of his employment under circumstances specified herein and to
provide also for certain commitments by Executive respecting the Company.

Terms

THE PARTIES, in consideration of the mutual covenants hereinafter set forth, and
intending to be legally bound hereby, agree as follows:

1. Definitions. The following terms used in this Agreement with initial capital
letters have the respective meanings specified therefor in this Section.

“Affiliate” of any Person means any other Person that controls, is controlled by
or is under common control with the first mentioned Person.

“Agreement” preceded by the word “this” means this Senior Executive Officer
Severance Agreement, as amended at any relevant time.

“Annual Incentive Plan” means the Management Incentive Plan (MIP) or Executive
Incentive Plan (EIP) of the Company providing for the payment of annual bonuses
to certain employees of the Company, including Executive, as such Plans may be
amended from time to time or, if such Plans shall be discontinued, any similar
Plan or Plans in effect at any relevant time.

“Base Salary” of Executive means the annualized base rate of salary paid to
Executive as such may be increased from time to time.

“Board” means the Board of Directors of the Company.

“Cause” means (a) misappropriation of funds, (b) conviction of a crime involving
moral turpitude, or (c) gross negligence in the performance of duties, which
gross negligence has had a material adverse effect on the business, operations,
assets, properties or financial condition of the Company and its subsidiaries
taken as a whole.



--------------------------------------------------------------------------------

“Change of Control Severance Agreement” means the Executive Severance Agreement
relating to termination of employment of Executive after the occurrence of a
Change of Control of the Company (defined in such Agreement).

“Code” means the Internal Revenue Code of 1986, as amended.

“Commencement Date” with respect to the commencement of any compensation or
provision of benefits pursuant to this Agreement means the first day of the
seventh month beginning after the Termination Date.

“Confidential Information” has the meaning specified therefor in Section 9.

“Disability” shall mean Executive’s continuous illness, injury or incapacity for
a period of six consecutive months.

“Employment” means substantially full time employment of Executive by the
Company or any of its Affiliates.

“Good Reason” means the occurrence of one or more of the following:

(a) A change of the principal office or work place assigned to Executive to a
location more than 25 miles distant from its location immediately prior to such
change.

(b) A material reduction by the Company of the executive title, duties,
responsibilities, authority, status, reporting relationship or executive
position of Executive; provided that if the Company sells or otherwise disposes
of any part of its business or assets or otherwise diminishes or changes the
character of its business, the change in the magnitude or character of the
Company’s business resulting therefrom will not itself be deemed to be a
reduction of Executive’s responsibilities, authority or status within the
meaning of this clause (b).

(c) A reduction of Executive’s Base Salary or a material reduction in the
Executive’s annual target incentive opportunity under the Annual Incentive Plan.

“Health Care Continuation Period” means the period commencing on the Termination
Date and ending on the earlier of (i) the last day of the Severance Compensation
Period or (ii) the first date on which Executive is eligible to participate in a
health care plan maintained by another employer.

“Insurance Benefits Period” means the period commencing on the Termination Date
and ending on the earlier of (i) the last day of the Severance Compensation
Period or (ii) the first date on which Executive is eligible to participate in a
life and/or accident insurance plan maintained by another employer.

 

2



--------------------------------------------------------------------------------

“Notice of Termination” has the meaning specified therefor in Section 3.

“Performance Period” applicable to any compensation payable (in cash or other
property) under any Plan, the amount or value of which is determined by
reference to the performance of participants or the Company or the fulfillment
of specified conditions or goals, means the period of time over which such
performance is measured or the period of time in which such conditions or
performance goals must be fulfilled.

“Person” means an individual, a corporation or other entity or a government or
governmental agency or institution.

“Plan” means a plan of the Company for the payment of compensation or provision
of benefits to employees in which plan Executive is or was, at all times
relevant to the provisions of this Agreement, a participant or eligible to
participate.

“Prorated Amount” has the meaning specified therefor in Section 4(c).

“Release” has the meaning specified therefor in Section 7.

“Severance Compensation Period” means the 18 month period commencing on the day
after the Termination Date, provided that for each completed year of full-time
employment by Executive from and after January 1, 2012, one additional month
shall be added to the Severance Compensation Period not to exceed an additional
six months.

“Termination Date” means the date specified in a Notice of Termination complying
with the provisions of Section 3, as such Notice of Termination may be amended
by mutual consent of the parties, which date shall be the date Executive’s
Termination of Employment occurs.

“Termination of Employment” means a cessation of Employment for any reason,
other than a cessation occurring (i) by reason of Executive’s death or
Disability or (ii) under circumstances which would entitle Executive to receive
compensation and benefits pursuant to the Change of Control Severance Agreement.
Executive’s Termination of Employment for all purposes under this Agreement will
be determined to have occurred in accordance with the “separation from service”
requirements of Code Section 409A and the Treasury Regulations and other
guidance issued thereunder, and based on whether the facts and circumstances
indicate that the Company and Executive reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services Executive would perform after such date (as an employee or as an
independent contractor) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed over the immediately preceding
36-month period (or actuarial period of service, if less).

“Year of Termination” means the Year in which Executive’s Termination Date
occurs.

 

3



--------------------------------------------------------------------------------

“Year” means a fiscal year of the Company.

2. Continued Employment of Executive. The parties acknowledge that Executive’s
employment by the Company is at will and, except as the parties may hereafter
agree in writing, such employment may be terminated by either party at any time,
subject only to the giving of prior notice pursuant to Section 3. Nothing in
this Agreement shall be construed as giving Executive any right to continue in
the employ of the Company.

3. Notice of Termination of Employment. The party initiating any Termination of
Employment shall give notice thereof to the other party (a “Notice of
Termination”). A Notice of Termination shall (i) state with reasonable
particularity the reasons for such Termination of Employment, if any, which are
relevant to Executive’s right to receive compensation and benefits pursuant to
this Agreement and (ii) specify the date such Termination of Employment shall
become effective which, without the consent of such other party, shall not be
earlier than 30 days after the date of such Notice of Termination; provided that
the Company shall have the option to continue paying the Base Salary of the
Executive for up to 30 days following the Termination Date in lieu of the
requirement that the Executive consents to an earlier date.

4. Compensation upon Termination of Employment. Subject to the terms of
Sections 6 and 7, upon Termination of Employment (i) by the Company other than
for Cause or (ii) by Executive within 3 months after the occurrence of a Good
Reason, Executive will receive from the Company the following payments and
benefits:

(a) Cash Bonuses for Years Preceding the Year of Termination. If any cash bonus
pursuant to an Annual Incentive Plan in respect of a Performance Period which
ended before the Year of Termination shall not have been paid to Executive on or
before the Termination Date, the Company will pay Executive such bonus in the
amount of Executive’s award earned for the Performance Period in the form of a
single lump sum cash payment on the later of the 15th day following the
Termination Date or the date that is 2-1/2 months following the end of the
Performance Period; provided, however, that if any such Annual Incentive Plan
requires, as a condition to eligibility for payment, that a participant be
employed by the Company on the date payment is made, then payment of the bonus
under such Annual Incentive Plan for the Performance Period ended before the
Year of Termination shall be made on the Commencement Date.

(b) Continuation of Base Salary. The Company will pay Executive (i) on the
Commencement Date an amount equal to seven-twelfths of Executive’s Base Salary
as in effect immediately prior to the Termination Date, and (ii) each month
thereafter during the Severance Compensation Period an amount equal to
one-twelfth of Executive’s Base Salary as in effect immediately prior to the
Termination Date.

(c) Payment of Annual Incentive Plan Award for Performance Period Not Completed
Before the Termination Date. If the Termination Date occurs before the last day,
but after completion of at least six months, of a Performance Period under the
Annual Incentive Plan, the Company will pay Executive the Prorated Amount of
Executive’s award under the Annual Incentive Plan for that Performance Period.
The amount of the award, from which the

 

4



--------------------------------------------------------------------------------

Prorated Amount is derived, shall be determined based on the degree to which
each performance goal on which such award is based has been achieved at the end
of the Performance Period (provided that any individual performance component
shall be equal to the target award amount for such component). The “Prorated
Amount” of the award means an amount equal to the portion of the award which
bears the same ratio to the amount of the award as the portion of such
Performance Period expired immediately before the Termination Date bears to the
entire period of such Performance Period. The amount to which Executive is
entitled under this Section 4(c) shall be paid in the form of a single lump sum
cash payment on the later of the Commencement Date or the date that is 2-1/2
months following the end of the Performance Period.

(d) Vehicle Allowance. The Company shall pay Executive a monthly cash vehicle
allowance during the Severance Compensation Period equal to what it would cost
Executive to lease the vehicle utilized by Executive immediately prior to the
Termination Date, calculated by assuming that the lease is a three (3) year
closed-end lease. The Company shall pay Executive (i) a lump sum cash amount
equal to seven times the monthly vehicle allowance on the Commencement Date; and
(ii) a lump sum cash amount equal to the monthly vehicle allowance on the first
day of each month thereafter for which the vehicle allowance is provided.

(e) Outplacement. The Company shall reimburse Executive for expenses incurred
for outplacement services during the Severance Compensation Period, up to a
maximum aggregate amount of $20,000, which services shall be provided by an
outplacement agency selected by Executive. The Company shall reimburse Executive
within 15 days following the date on which the Company receives proof of payment
of such expense, which proof must be submitted no later than December 1st of the
calendar year after the calendar year in which the expense was incurred.
Notwithstanding the foregoing, Executive shall only be entitled to reimbursement
for those outplacement service costs incurred by Executive on or prior to the
last day of the second year following the Termination Year.

(f) Health Care Coverage. During the Health Care Continuation Period, the
Company will provide health care coverage under the Company’s then-current
health care Plan for Executive and Executive’s spouse and eligible dependents on
the same basis as if Executive had continued to be employed during that period.
If the continuation of coverage under the Company’s health care Plan for
Executive and Executive’s spouse and eligible dependents results in a violation
of Section 105(h) of the Code, the continuation of coverage will be on an
after-tax basis with the portion of the monthly cost of coverage paid by the
Company being additional taxable income. If the continuation of coverage under
the Company’s health care Plan will be on an after-tax basis, the Company will
pay Executive a lump sum cash payment on the last day of each applicable month
during the Health Care Continuation Period so that Executive will be in the same
position as if the continuation of coverage could have been provided on a
pre-tax basis. The COBRA health care continuation coverage period under
Section 4980B of the Code shall begin at the end of the Health Care Continuation
Period. Notwithstanding the preceding, if Executive and Executive’s spouse and
eligible dependents are not eligible to continue health care coverage under the
Company’s health care Plan, the Company will reimburse Executive in cash on the
last day of each month during the Health Care Continuation Period (or balance
thereof) an amount based on the cost actually paid by Executive for that month
to maintain health insurance coverage from commercial sources that is comparable
to the

 

5



--------------------------------------------------------------------------------

health care coverage Executive last elected as an employee for Executive and
Executive’s spouse and eligible dependents under the Company’s health care Plan
covering Executive, where the net monthly reimbursement after taxes are withheld
will equal the Company’s portion of the cost paid by the Executive for that
month’s coverage determined in accordance with the Company’s policy then in
effect for employee cost sharing, on substantially the same terms as would be
applicable to an executive officer of the Company.

(g) Life and Accident Insurance. Subject to the terms, limitations and
exclusions of the Plan or Plans for provision of life and accident insurance and
the Company’s related policies of group insurance, (i) during the Insurance
Benefits Period the Company will provide life and accident insurance coverage
for Executive comparable to the life and accident insurance coverage which
Executive last elected to receive as an employee under the applicable Plan for
such benefits, subject to modifications from time to time of the coverage
available under such Plan or related insurance policies which are applicable
generally to executive officers of the Company, (ii) during the period from the
Termination Date through the Commencement Date, Executive shall pay the entire
cost of such life and accident insurance coverage and (iii) on the Commencement
Date the Company will reimburse Executive for the Company’s share (determined in
accordance with the next sentence) of any premiums paid by Executive for such
life and accident insurance during the period from the Termination Date to the
Commencement Date. The cost of providing such insurance will be borne by the
Company and Executive in accordance with the Company’s policy then in effect for
employee participation in premiums, on substantially the same terms as would be
applicable to an executive officer of the Company. The Company shall pay its
share of such premiums to the applicable insurance carrier(s) on the due date(s)
established by such carrier(s), but in no event later than the last day of the
calendar year in which such due date(s) occurs.

(h) Taxable Benefits. Any taxable welfare benefits provided pursuant to this
Section 4 that are not “disability pay” or “death benefits” within the meaning
of Treasury Regulations Section 1.409A-1(a)(5) (collectively, the “Applicable
Benefits”) shall be subject to the following requirements in order to comply
with Code Section 409A. The amount of any Applicable Benefit provided during one
taxable year shall not affect the amount of the Applicable Benefit provided in
any other taxable year, except that with respect to any Applicable Benefit that
consists of the reimbursement of expenses referred to in Code Section 105(b), a
limitation may be imposed on the amount of such reimbursements over some or all
of the applicable Severance Compensation Period, as described in Treasury
Regulations Section 1.409A-3(i)(iv)(B). To the extent that any Applicable
Benefit consists of the reimbursement of eligible expenses, such reimbursement
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred. No Applicable Benefit may be
liquidated or exchanged for another benefit. If Executive is a “specified
employee”, as defined in Code Section 409A, then during the period of six months
immediately following Executive’s termination of employment, Executive shall be
obligated to pay the Company the full cost for any Applicable Benefits that do
not constitute health benefits of the type required to be provided under the
health continuation coverage requirements of Code Section 4980B, and the Company
shall reimburse Executive for any such payments on the first business day that
is more than six months after the Termination Date.

 

6



--------------------------------------------------------------------------------

5. Deductions and Taxes. Amounts payable by the Company pursuant to this
Agreement shall be paid net of (i) taxes withheld by the Company in accordance
with the requirements of law and (ii) deductions for the portion of the cost of
certain benefits to be borne by Executive pursuant to Sections 4(f) and (g).

6. Compensation and Benefits Pursuant to Other Agreements and Plans. Nothing in
this Agreement is intended to diminish or otherwise affect Executive’s right to
receive from the Company all compensation payable to Executive by the Company in
respect of his Employment prior to the Termination Date pursuant to any
agreement with the Company (other than this Agreement) or any Plan.

7. Executive’s General Release and Resignations. As a condition to the
obligations of the Company to pay severance compensation and provide benefits
pursuant to Section 4, (a) in the event Executive is serving as a member of the
Board and/or as a director or officer of any of the Company’s Affiliates at the
time of his Termination of Employment, the Company shall have received from
Executive, within 10 days following the Termination Date, a written resignation
from the Board and as an officer and director of all of the Company’s
Affiliates, as applicable (the “Written Resignation”); and (b) a general release
in substantially the form of Exhibit A executed by Executive (the “Release”),
which shall be executed and delivered to the Company on or before the date upon
which the twenty-one day review period set forth in Section 7 of the Release
expires, and Executive shall not thereafter revoke the Release. If Executive
fails to deliver the Written Resignation or fails to execute, or if Executive
revokes, the Release, no payments or benefits shall thereafter be made or
provided to Executive pursuant to this Agreement, and Executive shall be
required to reimburse to the Company any payments or benefits received by
Executive pursuant to this Agreement, but Executive’s obligations pursuant to
Sections 8 and 9 shall continue in force.

8. Confidential Information. Executive acknowledges that, by reason of
Executive’s employment by and service to the Company, Executive has had and will
continue to have access to confidential information of the Company and its
Affiliates, including information and knowledge pertaining to products and
services offered, innovations, designs, ideas, plans, trade secrets, proprietary
information, distribution and sales methods and systems, sales and profit
figures, customer and client lists, and relationships between the Company and
its Affiliates and other distributors, customers, clients, suppliers and others
who have business dealings with the Company and its Affiliates (“Confidential
Information”). Executive acknowledges that such Confidential Information is a
valuable and unique asset of the Company, and Executive covenants that (except
in connection with the good faith performance of his duties while employed by
the Company) Executive will not, either during or after Executive’s employment
by the Company, disclose any such Confidential Information to any Person for any
reason whatsoever without the prior written authorization of the Company, unless
such information is in the public domain through no fault of Executive or except
as may be required by law or in a judicial or administrative proceeding.
Notwithstanding anything to the contrary herein, each of the parties (and each
employee, representative, or other agent of such parties) may disclose to any
Person, without limitation of any kind, the federal income tax treatment and
federal income tax structure of the transactions contemplated hereby and all
materials (including opinions or other tax analyses) that are provided to such
party relating to such tax treatment and tax structure.

 

7



--------------------------------------------------------------------------------

9. Restrictive Covenants.

(a) Covenant Not to Compete.

(i) Executive agrees that, for a period eighteen (18) months after the
Termination Date (the “Non-Compete Period”), Executive will not, at any time,
directly or indirectly, engage in, or have any interest on behalf of himself or
others in any person or business other than the Company (whether as an employee,
officer, director, agent, security holder, creditor, partner, joint venturer,
beneficiary under a trust, investor, consultant or otherwise) that engages in
similar business activities to the Company in a particular market and product
line, and in the specific geographic areas in which the Company is engaged or
has been engaged in the preceding twelve (12) months for that particular market
and product line (the “Business Activities”).

(ii) Notwithstanding the foregoing, Executive may (A) engage, participate or
invest in, or be employed by, an entity that is engaged in the Business
Activities (a “Competing Entity”) so long as (1) the Annual Revenues derived by
the Company from the Business Activities in which the Competing Entity is
engaged do not exceed $50 million in the aggregate and (2) the Annual Revenues
derived by the Competing Entity from the Business Activities do not exceed $50
million in the aggregate; (B) engage, participate or invest in, or be employed
by, a Competing Entity so long as the Business Activities for which Executive
has oversight do not exceed five percent (5%) of the total Annual Revenues of
such Competing Entity; or (C) acquire solely as an investment not more than 2%
of any class of securities of any competing entity if such class of securities
is listed on a national securities exchange or on the Nasdaq system, so long as
Executive remains a passive investor in such entity. For purposes of this
Section 9(a)(ii), the term “Annual Revenues” shall mean annual revenues for the
most recently completed fiscal year.

(b) Hiring of Employees. During the Non-Compete Period, the Executive agrees
that Executive will not directly or indirectly solicit for employment, or hire
or offer employment to, (i) any employee of the Company unless the Company first
terminates the employment of such employee, or (ii) any person who at any time
during the one hundred eighty (180) day period prior to the Termination Date was
an employee of the Company.

(c) Non-Solicitation. Executive hereby agrees that, during the Non-Compete
Period, Executive will not directly or indirectly call on or solicit for the
purpose of diverting or taking away from the Company (including, by divulging
any Confidential Information to any competitor or potential competitor of the
Company) any person or entity who is at the Termination Date, or at any time
during the twelve (12) month period prior to the Termination Date had been, a
customer of the Company with whom the Executive had direct personal contact as a
representative of the Company or a potential customer whose identity is known to
Executive at the Termination Date as one whom the Company was actively
soliciting as a potential customer within six months prior to the Termination
Date.

 

8



--------------------------------------------------------------------------------

(d) Return of Company Property. Upon a Termination of Employment Executive will
deliver to the person designated by the Company all originals and copies of all
documents and property of the Company in Executive’s possession, under
Executive’s control, or to which Executive may have access. The Executive will
not reproduce or appropriate for Executive’s own use, or for the use of others,
any Confidential Information.

10. Cooperation. Upon Termination of Employment, Executive shall reasonably
cooperate with the Company, its officers, employees, agents, affiliates and
attorneys in the defense or prosecution of any lawsuit, dispute, investigation
or other legal proceedings or any preparation for any such disputes or
proceedings that may be anticipated or threatened (“Proceedings”). Executive
shall reasonably cooperate with the Company, its officers, employees, agents,
affiliates and attorneys on any other matter (“Matters”) related to Company
business (specifically to include Teleflex Medical Incorporated and Arrow
International, Inc. business) during the period in which Executive is employed
by the Company. Executive shall reasonably cooperate with the Company, its
officers, employees, agents, affiliates and attorneys in responding to any form
of media inquiry or in making any form of public comment related to the
Executive’s employment, including, but not limited to, the Executive’s
separation from the Company. Such cooperation shall include providing true and
accurate information or documents concerning, or affidavits or testimony about,
all or any matters at issue in any Proceedings/Matters as shall from time to
time be reasonably requested by the Company, and shall be within Executive’s
knowledge. Such cooperation shall be provided by Executive without remuneration,
but Executive shall be entitled to reimbursement for all reasonable and
appropriate expenses Executive incurs in so cooperating, including (by way of
example and not by way of limitation) reasonable airplane fares, hotel
accommodations, meal charges and other similar expenses to attend
Proceedings/Matters outside of the city of Executive’s residence. In the event
Executive is made aware of any issue or matter related to the Company, is asked
by a third party to provide information regarding the Company, or is called
other than by the Company as a witness to testify in any matter related to the
Company, Executive will notify the Company immediately in order to give the
Company a reasonable opportunity to respond and/or participate in such
Proceeding/Matter, unless Executive is requested or required not to do so by law
enforcement, or any other governmental agency or authority.

11. Equitable and Other Relief; Consent to Jurisdiction of Pennsylvania Courts.

(a) Executive acknowledges that the restrictions contained in Sections 8 and 9
are reasonable and necessary to protect the legitimate interests of the Company
and its Affiliates, that the Company would not have entered into this Agreement
in the absence of such restrictions, and that any violation of any provision of
that Section will result in irreparable injury to the Company. Executive
represents and acknowledges that (i) Executive has been advised by the Company
to consult Executive’s own legal counsel in respect of this Agreement and
(ii) Executive has had full opportunity, prior to execution of this Agreement,
to review thoroughly this Agreement with Executive’s counsel.

(b) Executive agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of

 

9



--------------------------------------------------------------------------------

Sections 8 or 9, which rights shall be cumulative and in addition to any other
rights or remedies to which the Company may be entitled under applicable law.
Without limiting the foregoing, Executive also agrees that payment of the
compensation and benefits payable under Section 4 may be automatically ceased in
the event of a material breach of the covenants of Sections 8 or 9, provided the
Company gives Executive written notice of such breach, specifying in reasonable
detail the circumstances constituting such material breach.

(c) Executive irrevocably and unconditionally (i) agrees that any suit, action
or other legal proceeding arising out of Sections 8 or 9 hereof, including any
action commenced by the Company for preliminary and permanent injunctive relief
or other equitable relief, may be brought in a United States District Court in
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in or around Philadelphia,
Pennsylvania, (ii) consents to the non-exclusive jurisdiction of any such court
in any such suit, action or proceeding, and (iii) waives any objection which
Executive may have to the laying of venue of any such suit, action or proceeding
in any such court. Executive also irrevocably and unconditionally consents to
receive service of any process, pleadings, notices or other papers in a manner
provided for in Section 15 for the giving of notices.

12. Enforcement. It is the intent of the parties that Executive not be required
to incur any expenses associated with the enforcement of Executive’s rights
under this Agreement by arbitration, litigation or other legal action, because
the cost and expense thereof would substantially detract from the benefits
intended to be extended to Executive hereunder. Accordingly, the Company will
pay Executive the amount necessary to reimburse Executive in full for all
expenses (including all attorneys’ fees and legal expenses) incurred by
Executive in attempting to enforce any of the obligations of the Company under
this Agreement, without regard to outcome, unless the lawsuit brought by
Executive is determined to be frivolous by a court of final jurisdiction. The
Company shall reimburse Executive within 15 days following the date on which the
Company receives proof of payment of such expense, which proof must be submitted
no later than December 1 of the calendar year after the calendar year in which
the expense was incurred. The amount of such expenses that the Company is
obligated to pay in any given calendar year shall not affect the amount of such
expenses that the Company is obligated to pay in any other calendar year, and
Executive’s right to have the Company reimburse the payment of such expenses may
not be liquidated or exchanged for any other benefit.

13. No Obligation to Mitigate Company’s Obligations. Executive will not be
required to mitigate the amount of any payment or benefit provided for in this
Agreement by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for herein be reduced by any compensation earned by
other employment or otherwise, except to the extent provided in Subsections 4(f)
and 4(g).

14. No Set-Off. Except as provided in Sections 7 and 11(b), the Company’s
obligation to make the payments, and otherwise perform its obligations, provided
for in this Agreement shall not be diminished or delayed by reason of any
set-off, counterclaim, recoupment or similar claim which the Company may have
against Executive or others.

 

10



--------------------------------------------------------------------------------

15. Notices. All notices and other communications given pursuant to or in
connection with this Agreement shall be in writing and delivered (which may be
by telefax or other electronic transmission) to a party at the following
address, or to such other address as such party may hereafter specify by notice
to the other party:

If to the Company, to:

Teleflex Incorporated

155 S. Limerick Road

Limerick, PA 19468

Attention: General Counsel

If to Executive, to:

[INTENTIONALLY DELETED]

16. Residence; Governing Law. Executive hereby represents and warrants to the
Company that, as of the date of this Agreement, Executive is a resident of the
Commonwealth of Pennsylvania. This Agreement will be governed by the law of
Pennsylvania, excluding any conflicts or choice of law rule or principle that
might otherwise refer to the substantive law of another jurisdiction for the
construction, or determination of the validity or effect, of this Agreement.

17. Parties in Interest. This Agreement, including specifically the covenants of
Sections 8 and 9, will be binding upon and inure to the benefit of the parties
and their respective heirs, successors and assigns.

18. Entire Agreement. This Agreement and the Change of Control Severance
Agreement contain the entire agreement between the parties with respect to the
right of Executive to receive severance compensation upon the termination of his
Employment, and such Agreements supersede any prior agreements or understandings
between the parties relating to the subject matter of the Change of Control
Severance Agreement or this Agreement.

19. Amendment or Modification. No amendment or modification of or supplement to
this Agreement will be effective unless it is in writing and duly executed by
the party to be charged thereunder. It is the Parties’ intention that the
benefits and rights to which Executive could become entitled in connection with
Termination of Employment comply with Code Section 409A. If Executive or the
Company believes, at any time, that any of such benefit or right does not so
comply, he or it shall promptly advise the other party and shall negotiate
reasonably and in good faith to amend the terms of this Agreement such that it
complies (with the most limited economic effect on Executive and the Company).

20. Construction. The following principles of construction will apply to this
Agreement:

(a) Unless otherwise expressly stated in connection therewith, a reference in
this Agreement to a “Section,” “Exhibit” or “party” refers to a Section of, or
an Exhibit or a party to, this Agreement.

(b) The word “including” means “including without limitation.”

 

11



--------------------------------------------------------------------------------

21. Headings and Titles. The headings and titles of Sections and the like in
this Agreement are inserted for convenience of reference only, form no part of
this Agreement and shall not be considered for purposes of interpreting or
construing any provision hereof.

 

12



--------------------------------------------------------------------------------

EXECUTED as of the date first above written in Limerick, Pennsylvania.

 

TELEFLEX INCORPORATED By:  

/s/ Laurence G. Miller

Name:   Laurence G. Miller Title:   Executive Vice President, Chief
Administrative Officer, General Counsel & Secretary

/s/ Thomas E. Powell

Thomas E. Powell

 

13